DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14, in the reply filed on February 4, 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are highly related and a search would not create a serious search and/or examination burden.  This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 4, 2022.

Drawings
The drawings are objected to because Paragraph [0094] of the published spec references Figure 14.  Figure 14 is not present in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0094] of the published spec references Figure 14.  Figure 14 is not present in the drawings.
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the at least one cut.”  There is insufficient antecedent basis for this limitation in the claim as “at least one cut” was not previously established in Claim 7.  Examiner notes “at least one cut” was established in Claim 6 but Claim 7 is dependent on Claim 1.  For examination purposes, the claim will be interpreted as if “at least one cut” was properly established in Claim 7.
Regarding Claim 14, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hohlfeld et al (EP3124712, cited in IDS, with references to the machine English translation provided herewith).
Regarding Claim 1, Hohlfeld teaches a method for producing a sealing tape roll [0001], comprising the steps of:
providing a foam-barrier layer web ([0137]- step a-step b- describing the formation of foam elements 12 and membrane layers 14), which comprises
a plurality of foam strips arranged next to each other in a transverse direction (Figs. 11 and 16- foam strips 12 arranged next to each other in a transverse direction),
wherein a barrier layer is arranged between each pair of adjacent foam strips (Figs. 11 and 16- barrier layers 14 between adjacent foam strips 12; [0137]),
wherein the foam-barrier layer web has a top surface (Fig. 11- top 22), a bottom surface (Fig. 11- bottom 26), and two side surfaces connecting the top surface and the bottom surface together (Fig. 11- sides 16, 18),
wherein a longitudinal direction of the foam-barrier layer web is parallel to the bottom surface of the foam-barrier layer web and transverse to the transverse direction (Fig. 11- longitudinal direction 28 transverse to the transverse direction of joint sealing strip 10);
applying a cover layer to the top surface and/or bottom surface of the foam-barrier layer web to form a coated foam-barrier layer web ([0137]- step c- applying projections 40 on panel 52);
parting the cover layer in the longitudinal direction in an area of at least two foam strips and a certain distance away from each barrier layer adjacent to these two foam strips, thus forming subsections of the cover layer ([0137]- step e- separating the roll into disks),
wherein a subsection of the cover layer at least partially covers at least two adjacent foam strips (Figs. 11 and 16- projections 40 at least partially covers at least two adjacent strips 12); and
forming a sealing tape roll [0137] by:
(i) winding up the coated foam-barrier layer web around a rotational axis into a sealing tape roll (Fig. 19; [0137]- step d- the panel rolled into a roll 42); or
(ii) winding up the coated foam-barrier layer web around a rotational axis into an intermediate roll and parting the intermediate roll at one or more points in an axial direction to produce a plurality of sealing tape rolls, which are narrower than the intermediate roll (Fig. 20- separating roll 42 into disks 54); or
(iii) parting the coated foam-barrier layer web in the longitudinal direction to form foam- barrier layer strips and winding up the foam-barrier layer strips around a rotational axis into individual sealing tape rolls (Fig. 20- separating roll 42 into disks 54).

Regarding Claim 2, Hohlfeld further teaches parting of the cover layer in the longitudinal direction is executed in an area of each foam strip of the plurality of foam strips ([0137]- step e- separating roll 42 into disks 54; each disk has at least one membrane layer and at least one projection).

Regarding Claim 4, Hohlfeld further teaches the subsections of the cover layer form strips which are arranged next to each other in the transverse direction and are parallel to each other in the longitudinal direction (Fig. 17- projections 40 form strips which are arranged next to each other in the transverse direction and are parallel to each other in the longitudinal direction).

Regarding Claim 5, Hohlfeld further teaches the foam-barrier layer web comprises a plurality of barrier layers (Fig. 11- plurality of barrier layers 14), and a subsection of the cover layer at least partially covers at least three adjacent foam strips (Fig. 11- showing projection 40 at least partially covering at least 3 adjacent foam strips 12).

Regarding Claim 10, Hohlfeld further teaches bonding the cover layer to the foam strips of the foam-barrier layer web before parting the cover layer ([0137]- step c- application and gluing projections 40 onto panel 52 before step e of separating the roll).

Regarding Claim 11, Hohlfeld further teaches the cover layer is bonded to the foam strips of the foam-barrier layer web (Fig. 11- projection 40 contacting foam elements 12), the cover layer is also bonded to the at least one barrier layer (Fig. 11- projection 40 contacting membrane layers 14).

Regarding Claim 12, Hohlfeld further teaches bonding of at least one subsection of the cover layer to the at least one barrier layer which is arranged in an area of the subsection ([0137]- step c- projections 40 adhered to panel 25).

Regarding Claim 13, Hohlfeld further teaches the at least one barrier layer extends from the top surface to the bottom surface through the entire foam-barrier layer web (Fig. 11- barrier layer 14 extends from top 22 to bottom 26).

Regarding Claim 14, Hohlfeld further teaches the cover layer is made of a film-like material or an adhesive, in particular a film web, a film strip, an adhesive tape strip, or an adhesive-like fluid medium ([0137]- step c- projections 40 are glued onto panel 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712, cited in IDS, with references to the machine English translation provided herewith) in view of Nauck et al (EP2423396, cited in IDS, with references to the machine English translation provided herewith).
Regarding Claim 3, Hohlfeld does not appear to explicitly teach parting of the cover layer is executed in a middle area of the associated foam strip.
Nauck teaches an alternate method of forming a sealing strip [0001] wherein the parting of the cover layer (cover layer 10) is executed in a middle area of the associated foam strip (Fig. 9) in order to enable the foam strip to be doubled [0051] which achieves a higher vapor barrier effect [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include parting of the cover layer is executed in a middle area of the associated foam strip as taught by Nauck with reasonable expectation of success to enable the foam strip to be doubled [0051] which achieves a higher vapor barrier effect [0017].

Regarding Claim 6, Hohlfeld does not appear to explicitly teach parting of the cover layer comprises introducing at least one cut into the cover layer.
Nauck teaches an alternate method of forming a sealing strip [0001] wherein parting of the cover layer comprises introducing at least one cut into the cover layer [0044] in order to fold the strip [0044] which achieves a higher vapor barrier effect [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include parting of the cover layer comprises introducing at least one cut into the cover layer as taught by Nauck with reasonable expectation of success to enable the foam strip to be doubled [0051] which achieves a higher vapor barrier effect [0017].

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712 with references to the machine English translation provided herewith) in view of Hirsch et al (CH696182 with references to the machine English translation provided herewith).
Regarding Claim 7, Hohlfeld does not appear to explicitly teach at least one cut is introduced only into the cover layer, or at least one cut is introduced into the cover layer and penetrates into the associated foam strip, wherein the depth of the at least one cut in the foam strip is a maximum of 1/5 of a thickness of the foam strip between the top surface and the bottom surface of the foam- barrier layer web.
Hirsch teaches an alternative method of forming a multilayer strip-shaped part [0001] wherein the at least one cut is introduced only into the cover layer, or the at least one cut is introduced into the cover layer and penetrates into the associated foam strip, wherein the depth of the at least one cut in the foam strip is a maximum of 1/5 of a thickness of the foam strip between the top surface and the bottom surface of the foam- barrier layer web [0027] in order to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include a cut introduced only into the cover layer as taught by Hirsch with reasonable expectation of success to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].

Regarding Claim 8, Hohlfeld teaches gaps between the projections (Fig. 16) but does not appear to explicitly teach parting of the cover layer comprises removing certain areas of the cover layer between the subsections of the cover layer to be formed.
Hirsch teaches an alternative method of forming a multilayer strip-shaped part [0001] wherein parting of the cover layer comprises removing certain areas of the cover layer between the subsections of the cover layer to be formed [0027] in order to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include parting of the cover layer comprises introducing parting of the cover layer comprises removing certain areas of the cover layer between the subsections of the cover layer to be formed as taught by Hirsch with reasonable expectation of success to avoid a bulge when the part is folded and allows a sharp-edged bend [0027].

Regarding Claim 9, Hirsch further teaches the step of removing certain areas of the cover layer comprises milling-away the cover layer, or cutting and removing certain areas of the cover layer [0036].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hohlfeld et al (EP3124712, cited in IDS, with references to the machine English translation provided herewith) in view of Deiss (PGPub 2019/0070842 with priority to September 1, 2017).
Regarding Claim 9, Hohlfeld does not appear to explicitly teach removing certain areas of the cover layer comprises melting the cover layer.
Deiss teaches an alternative method of forming sealing tape (Abstract) wherein the skin of the foam web can be partially melted [0052] in order to form a barrier layer [0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hohlfeld to include melting the cover layer as taught by Deiss with reasonable expectation of success to form a barrier layer [0052].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        5/17/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712